DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 18, 2021, the applicants have canceled claims 17-19; amended claims 1, 13, 22 and 24 and furthermore, have added a new claim 27.
3. Claims 1, 13-16, 20, 22, 24 and 27 are pending in the application. Claims 2-4, 6, 8-11 and 25 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed on Feb. 18, 2021 have been fully considered but they are not persuasive regarding Improper Markush Group rejection of instant claims 1, 13-16, 20, 22 and 24. The applicants have amended claims to overcome all other rejections. In regard to Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments that claims are amended to overcome this rejection. As stated clearly in the last office action, the values of variables R1-R4 are critical for the common core of these compounds. The elected species of claim 13 (single compound) was found to be allowable as stated in the last office action. However, the applicants have amended claim 13 to include additional compounds which have different core than the core of the elected species. According to the elected species, Variables R2 and R3 must form cyclohexyl ring, variable R1 must be unsubstituted/substituted aryl ring and two R4 must be combined to form 2-pyrazol ring. The compounds of the newly added claim 27 do read upon this elected group. In the amended claim 13, variable R1 .
Conclusion
5. Rejection of claims 1, 13-16, 20, 22 and 24 under the doctrine of Improper Markush Grouping is maintained for the reasons of record.

                            NEW       GROUNDS    OF   REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 1, 14-16, 20, 22, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to independent amended claim 1, Variable R4 represents four substituents and two of these substituents form 2-pyrazol ring. However, the values of other two substituents are not defined in the claim.
Claim 27 recites the limitation "only two substituents for variable R4 (2-pyrazole ring) for variable R4" in claim 1.  There is insufficient antecedent basis for this limitation in the claim since other two variables are missing in all compounds.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625